Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terrón Jamar Watson appeals the district court’s order denying his motion seeking specific performance of a plea agreement. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Watson, No. 7:07-cr-01467-HMH-38, 2012 WL 489135 (D.S.C. Feb. 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.